Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01147-CV

                                  JESUS GARCIA, Appellant

                                                V.

                                   CURTIS DAVIS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-08253-A

                                            ORDER
       The Court has before it appellant’s February 8, 2013 first unopposed motion for

extension of time to file his reply brief. The Court GRANTS the motion and ORDERS

appellant to file any reply brief by February 25, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE